Case 4:19-cv-04156-KES Document 26 Filed 02/24/21 Page 1 of 3 PagelD #: 104

UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION
SIOUX STEEL COMPANY, aSouth Dakota +) Civ. No. 4:19-cv-04156-KES
corporation, )
) STIPULATED MOTION FOR
Plaintiff, ) PROTECTIVE ORDER
)
v. )
)
INSURANCE COMPANY OF THE STATE  )
OF PENNSYLVANIA, )
)
Defendants, )
)

It is hereby stipulated by and between Plaintiff Sioux Steel Company and Defendant
Insurance Company of the State of Pennsylvania that a Protective Order is appropriate in this
matter and should be approved by the Court consistent with the terms and provisions set forth in
the Proposed Protective Order, attached hereto as Exhibit “A”. In addition, it is anticipated that
some of the protected information to be disclosed here will overlap with protected information
which was disclosed in Sioux Steel Company v. KC Engineering, P.C., (Civ 4:15-cv-04136-
KES), which was before this court. Counsel of record for the Defendant in that matter, by
signing this document on behalf of their client, acknowledge, agree, and do not object to the

disclosure of such protected information in this action, if made pursuant to the terms of the

oe fn LLP

G. Verne Goodsell, SD Atty No. 614
246 Founders Park Drive, Suite 201
Rapid City, SD 57701
verne@goodselloviatt.com
ATTORNEYS FOR PLAINTIFF

1

Proposed Protective Order presented here.

wh Feb.
Dated thised day oftaruary, 2021.

 

 

 
Case 4:19-cv-04156-KES Document 26 Filed 02/24/21 Page 2 of 3 PagelD #: 105

AX Yebnony
Dated this, 4 day of January, 2021.

COSTELLO PORTER, HILL, HEISTERKAMP,

 

BUSHNELL & CARPENTER,ULP
Heathér4_ammers Bogard Le

PO Box 290 LJ
Rapid City, SD 57709-0290
hbogard@costelloporter.com

NICOLAIDES, FINK, THORPE, MICHAELIDES,
& SULLIVAN, L.L.P.

Richard H. Nicolaides, Jr. (Pro Hac Vice)

Cody S. Moon (Pro Hac Vice)

Samuel Y. Chen (Pro Hac Vice)

10 S. Wacker, 21st Floor

Chicago, IL 60606

rnicolaides@nicolaidesllp.com
cmoon@nicolaidesllp.com
schen@nicolaidesllp.com

ATTORNEYS FOR DEFENDANT

 
Case 4:19-cv-04156-KES Document 26 Filed 02/24/21 Page 3 of 3 PagelD #: 106

Dated this CY day of Jpntiary, 2021,
-CE/LAW FIRM, L.L.P.

       

  

 

“Mic ael F. Tobin——_
300 South Main Avenue
P.O, Box 5015

Sioux Falls, SD 57117-5015
(605) 336-2424

mftobin@boycelaw.com
Attomeys for K.C. Engineering, P.C.

 

 

 

 
